DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: a response 514 in paragraph [0070] and [0076].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


	Double Patenting
The nostatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,978,107. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations as showed in the Claims.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify, add or omit the additional elements of claims 1-11 to arrive at the claims 1-21 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the 

Claim(s) 1-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chauhan (U.S. 2003/0004909) in view of Neustel (U.S. 2001/0032244), and further in view of Karamchedu (U.S. 2004/0201625).
(Claim 1)
Chauhan discloses substantially all of the elements of claim, a method for providing a social network service, the method being implemented on a network computer system and comprising:
maintaining information about a plurality of participants, (Registered Experts, 214 of Fig. 2, paragraph [0058]), wherein the information maintained about each participant includes biographical information provided by each participant of the plurality of participants, the biographical information including contact information, (contact information, paragraph [0088], Fig. 8); 
providing-a user interface for a client application executing on a computing device operated by a user, (the user submits registration data through the User Console portion of the user interface, paragraph [0058]; Fig. 2), the user interface enabling the user to provide input for a selection criteria, (selected category/subcategory, Fig. 9-11, paragraph [0091]-[0093]); 
in response to the user providing the input, automatically
(i) selecting multiple participants from the plurality of participants based at least in part on the selection criteria, (one or more experts can be identified to receive the question by selecting the checkbox, paragraph [0094]; Fig. 2) and one or more ratings of each participant of the plurality of participants , while shielding the contact information provided , (displays a List of Experts in the selected subject matter category or subcategory, ordered by expert rank, with the highest ranked experts appearing at the top of the list, paragraph [0094]), and

enabling the at least first participant , (after receiving notification of a new question by email or through the user interface, an expert may submit an answer to the question, paragraph [0096]); and
updating the one or more rating associated with the at least first participant based at least in part on the responsiveness, (a user receives an answer to a question that the user submitted, the user can thereafter submit a rating (for example, based on a scale of 1 to 5) of the answer, indicating the usefulness of the answer received, each expert is assigned a dynamic expert rank, which preferably is calculated based on one or more of the following factors: the expert's average response time to previous questions; the number of current requests directed to the expert that are still pending a response; the number of answers previously submitted by the expert; and previous answer ratings, paragraph [0068]-[0069]); and
providing an online communication medium for the user to access using the client application, to enable the user to communicate with the first participant without disclosing contact information of either the user or the first participant, (anonymously field is selected, the CM will prohibit the system from displaying the user's username when displaying the question, paragraph [0095]; Fig. 14).
To make records clearer regarding to the language of "tracking a responsiveness of the at least first participant (Chauhan, e.g., [0068], [0108]).
Neustel discloses monitoring the performance of each expert, (paragraph [0062]-[0075]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Chauhan's system to include monitoring the performance of each expert as taught by Neustel, for provide to the user the list of the experts who’s quality of reacting quickly and positively.
Although Chauhan and Neustel discloses substantially all of the elements, Chauhan and Neustel fail to specifically disclose (ii) communicating with the client application to display information associated with each of the multiple participants from the plurality of participants, while shielding the contact information provided by each of the multiple participants as part of that participant's biographical information; enabling the user to operate the client application to send an inquiry to at least a first participant of the at least first participant from the user.
Karamchedu discloses a custom email address available to the public rather than a recipient's actual email address, the recipient's actual email address may remain shielded from the public, (paragraph [0028]).


(Claim 2)
The combination of Chauhan, Neustel, and Karamchedu disclose substantially all of the elements of claim 1, and Chauhan further discloses further comprising: 
enabling the user to provide a feedback rating for the first participant, (when a user receives an answer to a question that the user submitted, the user can thereafter submit a rating  of the answer, indicating the usefulness of the answer received, paragraph [0053]).

(Claim 3)
The combination of Chauhan, Neustel, and Karamchedu disclose substantially all of the elements of claim 1, and Chauhan further discloses further comprising: 
associating the first participant , (Registered Experts segment of the data repository and associates that record with the user record in the Registered Users segment of the data repository, paragraph [0123]; [0100]).



The combination of Chauhan, Neustel, and Karamchedu disclose substantially all of the elements of claim 1, except further comprising: enabling the user to communicate directly, through the client application, with one or more participants that are connections in the user's social network, (The CM populates the To field  with the usernames of the previously selected experts, paragraph [0095]; Fig. 14).  

(Claim 5)
The combination of Chauhan, Neustel, and Karamchedu disclose substantially all of the elements of claim 4, except wherein: wherein the on-line communication medium is provided as part of the social networking service, and wherein the method further comprises enabling the user to communicate directly with individual participants that are connections in the user's social network using the on-line communication medium, (The CM populates the To field  with the usernames of the previously selected experts, paragraph [0095]; Fig. 14).

(Claim 6)
The combination of Chauhan, Neustel, and Karamchedu disclose substantially all of the elements of claim 5, and Chauhan further discloses further comprising: enabling, by executing the one or more protocols, for one or more of the connections of the user's social network to be anonymous, (one or more alternate means of communication, when a new question or answer that is directed to that user or expert has been received. In one embodiment, the CM provides external notification in the form of an email message, (paragraph [0062]); Users may use the Private and Anonymous marking features independently or in combination, paragraph [0066], [0095]).

(Claim 7)
The combination of Chauhan, Neustel, and Karamchedu discloses substantially all of the elements of claim 1, and Chauhan further discloses, wherein the selection criteria corresponds to a compatibility criteria, (1101 of Fig. 11).

(Claim 8)
Chauhan discloses substantially all of the elements of claim, a network computer system comprising: 
one or more processors, (3502 of Fig. 35); 
a memory to store a set of instructions, (3505 of Fig. 35); 
wherein the one or more processors execute the instructions to implement a social networking service by: 
maintaining information about a plurality of participants, (Registered Experts, 214 of Fig. 2, paragraph [0058]), wherein the information maintained about each participant includes biographical information provided by each participant of the plurality of participants, the biographical information including contact information, (contact information, paragraph [0088], Fig. 8); 
providing_-a user interface for a client application executing on a computing device operated by a user, the user interface enabling the user to provide input for a selection criteria, (selected category/subcategory, Fig. 9-11, paragraph [0091]-[0093]); 
in response to the user providing the input, automatically 
(i) selecting multiple participants from the plurality of participants based at least in part on the selection criteria, (one or more experts can be identified to receive the question by selecting the checkbox, paragraph [0094]; Fig. 2) and one or more ratings of each participant of the plurality of participants, (displays a List of Experts in the selected subject matter category or subcategory, ordered by expert rank, with the highest ranked experts appearing at the top of the list, paragraph [0094]), and 

enabling the at least first participant , (after receiving notification of a new question by email or through the user interface, an expert may submit an answer to the question, paragraph [0096]); and 
updating the one or more rating associated with the at least first participant based at least in part on the responsiveness, (a user receives an answer to a question that the user submitted, the user can thereafter submit a rating (for example, based on a scale of 1 to 5) of the answer, indicating the usefulness of the answer received, each expert is assigned a dynamic expert rank, which preferably is calculated based on one or more of the following factors: the expert's average response time to previous questions; the number of current requests directed to the expert that are still pending a response; the number of answers previously submitted by the expert; and previous answer ratings, paragraph [0068]-[0069]); and
providing an online communication medium for the user to access using the client application, to enable the user to communicate with the first participant without disclosing contact information of either the user or the first participant, (anonymously field is selected, the CM will prohibit the system from displaying the user's username when displaying the question, paragraph [0095]; Fig. 14).
To make records clearer regarding to the language of "tracking a responsiveness of the at least first participant (Chauhan, e.g., [0068], [0108]).
Neustel discloses monitoring the performance of each expert, (paragraph [0062]-[0075]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Chauhan's system to include monitoring the performance of each expert as taught by Neustel, for provide to the user the list of the experts who’s quality of reacting quickly and positively.
Although Chauhan and Neustel discloses substantially all of the elements, Chauhan and Neustel fail to specifically disclose (ii) communicating with the client application to display information associated with each of the multiple participants from the plurality of participants, while shielding the contact information provided by each of the multiple participants as part of that participant's biographical information; enabling the user to operate the client application to send an inquiry to at least a first participant of the at least first participant from the user.
Karamchedu discloses a custom email address available to the public rather than a recipient's actual email address, the recipient's actual email address may remain shielded from the public, (paragraph [0028]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Chauhan's system to include the recipient’s email address remain shielded from the public as taught by Karamchedu, for potentially decreasing the amount of unsolicited email or SPAM received by the recipient.

(Claim 9)
The combination of Chauhan, Neustel, and Karamchedu disclose substantially all of the elements of claim 8, and Chauhan further discloses wherein the one or more processors execute the instructions to implement the social network service by: 
enabling the user to provide a feedback rating for the first participant, (when a user receives an answer to a question that the user submitted, the user can thereafter submit a rating  of the answer, indicating the usefulness of the answer received, paragraph [0053]).





The combination of Chauhan, Neustel, and Karamchedu disclose substantially all of the elements of claim 8, and Chauhan further discloses wherein the one or more processors execute the instructions to implement the social network service by:
associating first participant with a social network of the user, (Registered Experts segment of the data repository and associates that record with the user record in the Registered Users segment of the data repository, paragraph [0123]; [0100]).

(Claim 11)
The combination of Chauhan, Neustel, and Karamchedu l disclose substantially all of the elements of claim 10, except wherein the one or more processors execute the instructions to implement the social network service by: enabling the user to communicate directly, through the client application, with one or more participants that are connections in the user's social network, (The CM populates the To field  with the usernames of the previously selected experts, paragraph [0095]; Fig. 14)..

(Claim 12)
The combination of Chauhan, Neustel, Karamchedu, and Walker disclose substantially all of the elements of claim 11, except wherein the one or more processors execute the instructions to implement the social network service by: wherein the on-line communication medium is provided as part of the social networking service, and wherein the method further comprises enabling the user to (The CM populates the To field  with the usernames of the previously selected experts, paragraph [0095]; Fig. 14).
 
(Claim 13)
The combination of Chauhan, Neustel, Karamchedu, and Walker disclose substantially all of the elements of claim 12, and Chauhan further discloses wherein the one or more processors execute the instructions to implement the social network service by: executing one or more protocols for providing the on-line communication medium, and enabling, by executing the one or more of the connections of the user's social network to be anonymous, (one or more alternate means of communication, when a new question or answer that is directed to that user or expert has been received. In one embodiment, the CM provides external notification in the form of an email message, (paragraph [0062]); Users may use the Private and Anonymous marking features independently or in combination, paragraph [0066], [0095]).

(Claim 14)
The combination of Chauhan, Neustel, and Karamchedu disclose substantially all of the elements of claim 8, and Chauhan further discloses wherein the selection criteria corresponds to a compatibility criteria, (1101 of Fig. 11).




Chauhan discloses substantially all of the elements of claim, a network computer system comprising: 
one or more servers, (a server computer system, paragraph [0102]); 
a client application executable on a computing device of a user: 
wherein the one or more servers communicates with the client application executing on the computing device of the user to perform operations for providing a social networking service, the operations including: 
maintaining information about a plurality of participants, (Registered Experts, 214 of Fig. 2, paragraph [0058]), wherein the information maintained about each participant includes biographical information provided by each participant of the plurality of participants, the biographical information including contact information, (contact information, paragraph [0088], Fig. 8); 
providing the client application executing on the computing device of the user with an interfac(selected category/subcategory, Fig. 9-11, paragraph [0091]-[0093]); 
in response to the user providing selection criteria through the interface, automatically 
(i) selecting multiple participants from the plurality of participants based at least in part on the selection criteria, (one or more experts can be identified to receive the question by selecting the checkbox, paragraph [0094]; Fig. 2) and one or more ratings of each participant of the plurality of participants, (displays a List of Experts in the selected subject matter category or subcategory, ordered by expert rank, with the highest ranked experts appearing at the top of the list, paragraph [0094]), and 

enabling the at least first participant , (after receiving notification of a new question by email or through the user interface, an expert may submit an answer to the question, paragraph [0096]); 
updating the one or more rating associated with the at least first participant based at least in part on the responsiveness, (a user receives an answer to a question that the user submitted, the user can thereafter submit a rating (for example, based on a scale of 1 to 5) of the answer, indicating the usefulness of the answer received, each expert is assigned a dynamic expert rank, which preferably is calculated based on one or more of the following factors: the expert's average response time to previous questions; the number of current requests directed to the expert that are still pending a response; the number of answers previously submitted by the expert; and previous answer ratings, paragraph [0068]-[0069]); and
providing an online communication medium for the user to access using the client application, to enable the user to communicate with the first participant without disclosing contact information of either the user or the first participant, (anonymously field is selected, the CM will prohibit the system from displaying the user's username when displaying the question, paragraph [0095]; Fig. 14).
the at least first participant (Chauhan, e.g., [0068], [0108]).
Neustel discloses monitoring the performance of each expert, (paragraph [0062]-[0075]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Chauhan's system to include monitoring the performance of each expert as taught by Neustel, for provide to the user the list of the experts who’s quality of reacting quickly and positively.
Although Chauhan and Neustel discloses substantially all of the elements, Chauhan and Neustel fail to specifically disclose (ii) communicating with the client application to display information associated with each of the multiple participants from the plurality of participants, while shielding the contact information provided by each of the multiple participants as part of that participant's biographical information; enabling the user to operate the client application to send an inquiry to at least a first participant of the at least first participant from the user.
Karamchedu discloses a custom email address available to the public rather than a recipient's actual email address, the recipient's actual email address may remain shielded from the public, (paragraph [0028]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Chauhan's system to include the 

(Claim 16)
The combination of Chauhan, Neustel, and Karamchedu disclose substantially all of the elements of claim 15, and Chauhan further discloses wherein the operations further include: enabling the user to provide a feedback rating for the first participant, (when a user receives an answer to a question that the user submitted, the user can thereafter submit a rating  of the answer, indicating the usefulness of the answer received, paragraph [0053]).

(Claim 17)
The combination of Chauhan, Neustel, and Karamchedu disclose substantially all of the elements of claim 15, and Chauhan further discloses wherein the operations further include: 
enabling the user to provide a feedback rating for the first participant, (Registered Experts segment of the data repository and associates that record with the user record in the Registered Users segment of the data repository, paragraph [0123]; [0100]).




The combination of Chauhan, Neustel, Karamchedu, and Walker disclose substantially all of the elements of claim 17, except wherein the operations further include: enabling the user to communicate directly, through the client application, with one or more participants that are connections in the user's social network, (The CM populates the To field  with the usernames of the previously selected experts, paragraph [0095]; Fig. 14)..

(Claim 19)
The combination of Chauhan, Neustel, Karamchedu, and Walker disclose substantially all of the elements of claim 18, and Chauhan further discloses wherein the operations further include: providing an on-line communication medium as part of the social networking service, and enabling the user to communicate directly with individual participants that are connections in the user's social network using the on-line communication medium, (The CM populates the To field  with the usernames of the previously selected experts, paragraph [0095]; Fig. 14).
 
(Claim 20)
The combination of Chauhan, Neustel, Karamchedu, and Walker disclose substantially all of the elements of claim 19, and Chauhan further discloses wherein the operations further include: executing one or more protocols for providing the on-line communication medium, and enabling, by executing the one or more of the connections of the user's social network to be anonymous, (one or more alternate means of communication, when a new question or answer that is directed to that user or expert has been received. In one embodiment, the CM provides external notification in the form of an email message, (paragraph [0062]); Users may use the Private and Anonymous marking features independently or in combination, paragraph [0066], [0095]).

(Claim 21)
The combination of Chauhan, Neustel, and Karamchedu disclose substantially all of the elements of claim 15, and Chauhan further disclose wherein the selection criteria corresponds to a compatibility criteria, (1101 of Fig. 11).

Response To The Arguments
Applicant’s arguments filled on 08/24/2021 have been fully considered.  Applicant made the following arguments:
Claims Rejection Double Patenting on Remarks page(s) 13,
“Double Patenting 
Applicant requests reconsideration of the rejections in view of the amendments provided. If the Examiner maintains the rejection and indicates allowable subject matter, Applicant will file an appropriate Terminal Disclaimer.”	
	The Examiner response: In view of the above reason, the rejection is maintained.



Claims Rejection 35 U.S. C. 103 on Remarks page(s) 11-13.	
	The Examiner response: In response to Applicant' s argument of 35 U.S.C. 103 on Remarks page(s) 11-13 on remarks filed 08/24/2021, the examiner respectfully disagreed. It is noted that Applicant added new limitations in claim(s) that necessitate new ground of rejection as address above by Karamchedu (U.S. 2004/0201625). In view of the above reason, the rejection is maintained.


















Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH V HO whose telephone number is (571)272-8583, fax number is 571 273 8583, and email address is Binh.Ho@uspto.gov.  The examiner can normally be reached on Monday 8AM – 6PM; Tuesday 	9AM – 2PM; Thursday 8AM – 12PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/BINH V HO/
Primary Examiner, Art Unit 2152